954 So. 2d 1255 (2007)
L.B., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES and Guardian Ad Litem Program, Appellees.
No. 3D06-891.
District Court of Appeal of Florida, Third District.
April 25, 2007.
Greer Davis Wallace, Miami, for appellant.
Hillary S. Kambour; Karla Perkins, Miami, for appellees.
Before FLETCHER and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The judgments under review terminating the mother's parental rights to A.M. and A.M., and adjudicating S.F. dependent as to her are both entirely vacated for lack of evidence to support these conclusions. This decision is without prejudice to any further proceedings which may be justified by events occurring after the judgments.
Vacated and remanded.